Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant application having Application No. 17/108,802 is presented for examination by the examiner.


Claim Interpretation
As per claim 10, the term processor is interpreted as covering only hardware in view of Applicant’s description said term in paragraph 0054, “[p]rocessor 902 represents one or more general-purpose processing devices”.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Fig. 10, element 812.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-6, 11-14, and 17-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

As per claims 2, 11, and 17 the term “the database system” lacks antecedent basis.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.





Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by USP Application Publication 2020/0136890 to To et al., hereinafter To.

As per claims 1, 10, and 16, To teaches retrieving performance metric messages [MCC data] generated at a server (0044); 
transmitting a compute request including the performance metric messages to perform an anomaly detection computation, wherein the anomaly detection computation comprises executing a machine learning model to process the performance metric messages to determine whether anomalous usage of the system has been detected (0044 and 0045); 
retrieving data resulting from the anomaly detection computation (0046); and 
publishing the data resulting from the anomaly detection computation (0047).
As per claims 2, 11, and 17, To teaches invoking a first task to retrieve the performance metric messages and transmit the compute request to the database system (0044).
As per claims 3 and 12, To teaches the performance metric messages are retrieved for each instance machine operation on the server [all nodes; 0044 and 0047].
As per claims 4, 13, and 18, To teaches the first task is invoked at a predetermined interval (0044).
As per claims 5 and 14, To teaches invoking a second task to retrieve the data resulting from the anomaly detection computation (0046).
As per claims 6 and 19, To teaches the second task is invoked at a predetermined interval [periodically; 0046].
As per claims 7, 15, and 20, To teaches publishing the data to a dashboard user interface (0047); and 
publishing the data to an incident database [anomalies listed in the report and were stored in 114 prior to anomaly classified to train model updates; 0048 and 0054].
As per claims 8, To teaches comprising displaying the data at the dashboard user interface (0047).
As per claims 9, To teaches the data comprises an anomaly score [ranking 0047].




Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the enclosed PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R. VAUGHAN whose telephone number is (571)270-7316.  The examiner can normally be reached on Monday - Thursday, 7:30am - 5:00pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R VAUGHAN/
Primary Examiner, Art Unit 2431